                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRUCE JON BONGIORNO,             :
    Plaintiff,                   :
                                 :
    v.                           :             CIVIL ACTION NO. 19-cv-4748
                                 :
ANDREW M. SAUL,                  :
Commissioner of Social Security, :
    Defendant.                   :


                                      ORDER

      AND NOW this 6th day of March, 2020, upon consideration of the parties’

submissions, it is ORDERED that:

      1. Plaintiff’s Request for Review (Doc. No. 13-1) is GRANTED, and the matter

         is REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g)

         to the Commissioner of Social Security for further proceedings before a SSA

         ALJ;

      2. JUDGMENT IS ENTERED by separate document, filed

         contemporaneously. See Shalala v. Schaefer, 509 U.S. 292, 303 (1993);

         Kadelski v. Sullivan, 30 F.3d 399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).

      3. The Clerk of Court shall mark this case CLOSED for all purposes including

         statistics.



                                               /s Richard A. Lloret_ ________
                                               RICHARD A. LLORET
                                               U.S. Magistrate Judge
